Citation Nr: 0412331	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there is new and material evidence has been received 
to reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in November 2002, 
and a substantive appeal was received in January 2003.  The 
veteran testified at a personal hearing at the RO in July 
2002.  

The veteran failed to report for a personal hearing before a 
member of the Board in Washington, D.C., scheduled in April 
2004, without any indication of good cause for his failure to 
appear, and he has not otherwise expressed a desire to 
reschedule that hearing.      


FINDINGS OF FACT

1.  By rating decision in August 1998, the RO denied 
entitlement to service connection for PTSD; although the 
veteran filed a timely notice of disagreement, he did not 
file a timely substantive appeal after receiving a statement 
of the case.  

2.  Evidence received since the August 1998 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1998 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's underlying contention is that he currently 
suffers from PTSD which is related to service.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers a from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active service.  38 
U.S.C.A. § 1110.   For veteran's who have served 90 days or 
more of active service during a war period or after December 
31, 1946, certain chronic disabilities, such as psychoses, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  When a disability is not initially manifested during 
service or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  For reasons hereinafter explained, the 
Board notes that 38 C.F.R. § 3.304(f) expressly contemplates 
personal assault as a stressful event for PTSD purposes.  

An August 1998 rating decision denied service connection for 
PTSD.  The veteran filed a notice of disagreement in June 
1999, and the RO issued a statement of the case in May 2000 
along with notice of appellate rights and procedures by 
letter dated that same month.  However, the veteran did not 
file a timely substantive appeal.  The August 1998 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

However, a claim which is the subject of a prior final denial 
may be reopened and the prior disposition reviewed if certain 
requirements are met.  When a claim to reopen is presented 
under section 5108, VA must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  A communication received 
from the veteran in August 2000 was interpreted as a request 
to reopen his claim.  Therefore, the revised provisions of 
this regulation are not applicable in this case.  

As noted above, it appears from a November 2002 statement of 
the case that the RO in fact found that the claim had been 
reopened.  The RO then discussed the merits of the evidence 
and found that service connection was not warranted.  
Although the RO may have determine that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  Mere service in a 
combat area or combat zone does not in itself lead to the 
conclusion that an individual engaged in combat.  VAOPGCPREC 
12-99 (October 18, 1999).  The veteran's service personnel 
records show that he did serve in Vietnam.  However, such 
records do not suggest participation in combat.  Several of 
the stressors claimed by the veteran have not otherwise been 
verified.

However, the Board notes that the veteran asserted in his 
substantive appeal that he was assaulted by 10 men while he 
was in the stockade and suffered an injury to his head.  
Service medical records do show that the veteran was involved 
in a fight in July 1969 while in the stockade and received a 
cut to the head.  His cut was cleaned and stitched.  While 
the record does not indicate that the veteran was assaulted 
by 10 individuals, the veteran's asserted stressor that he 
was, in fact, in a fight in the stockade was verified by the 
service medical records.  Based upon the above information, 
the evidence received since the August 1998 rating decision 
pertaining to the personal assault resulting in a cut to the 
head is new and material, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  

At this point the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
However, the Board need not address the question of 
compliance with VCAA since any VCAA deficiencies will be 
remedied as a result of actions directed in the remand 
section of this decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  The appeal 
is granted to this extent, subject to the provisions set 
forth in the following remand section of this decision.  


REMAND

The record demonstrates that the veteran has been diagnosed 
as having PTSD.  However, it appears that the diagnosis was 
based on history furnished by the veteran regarding stressors 
which have not been verified.  A diagnosis of PTSD which is 
based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).  In view of the fact that the assault resulting 
in a head injury during service is verified by service 
medical records, the Board believes that the veteran should 
be afforded a special PTSD examination to ascertain whether 
or not he suffers from PTSD related to such assault.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any appropriate action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
whether he currently suffers from PTSD 
related to the verified stressor of 
having being assaulted in the stockade 
and suffering a head injury.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  If the examiner deems 
necessary, the veteran should undergo 
psychological testing to determine if he 
suffers from PTSD.  All examination and 
special test results should be clearly 
reported.  If the examiner determines 
that a diagnosis of PTSD is warranted, he 
or she should then offer an opinion, with 
detailed rationale, as to whether or not 
such PTSD is related to the verified 
inservice assault in the stockade which 
resulted in a head injury.  The examiner 
should not consider any claimed stressors 
other than this one verified stressor.  
The examiner should not consider any 
unverified history furnished by the 
veteran. 

3.  The RO should then review the 
expanded record and determine if the 
veteran's claim of service connection for 
PTSD should be granted.  If the RO 
determines that the veteran does have 
PTSD related to the inservice fight in 
the stockade, the RO should make an 
appropriate determination as to whether 
the incident was in line of duty.  If 
service connection for PTSD is warranted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



